DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 07/22/2022.  Claims 1, and 13 are amended. Claims 1-13 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/717,437.
  Examiner notes

Applicant is encouraged to review the relevant references mentioned at the conclusion section of this office action.
Applicant’s amendment to specification obviates previously raised Specification objection.
Allowable Subject Matter 
Claim 12 is objected to as being dependent upon a rejected base claim, but wouldbe allowable if rewritten in independent form including all of the limitations of the baseclaim and any intervening claims.
Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive:
Applicant submits on pages 11-16 of remarks that that the combination of Tachibana and Ando would not have taught or suggested: 
"in a case where the communication device is a first type of communication device and the obtained related information is a first type of related information including a public key of the first type of communication device, send an authentication request according to a predetermined rule of the Wi-Fi scheme, which is obtained by using the first type of related information including the public key, to the first type of communication device via the Wi-Fi interface, the first type of communication device being capable of executing a wireless communication complying with the predetermined rule"
 and "in a case where the communication device is a second type of communication device and the obtained related information is a second type of related information being different from the first type of related information, send second connection information to the second type of communication device via the Wi-Fi interface by using the second type of related information without sending the authentication request according to the predetermined rule to the second type of communication device, the second type of communication device being incapable of executing a wireless communication complying with the predetermined rule, and the second connection information being for establishing a second type of wireless connection not complying with the predetermined rule between the second type of communication device and a second external device different from the second type of communication device", as recited in amended claims 1 and 13. 

Examiner respectfully disagrees with applicant argument for claim 1, and 13 filed on 07/22/2022 on pages 11-16 of remarks. 
in a case where the communication device is a first type of communication device and the obtained related information is a first type of related information including a public key of the first type of communication device, send an authentication request according to a predetermined rule of the Wi-Fi scheme, which is obtained by using the first type of related information including the public key, to the first type of communication device via the Wi-Fi interface, the first type of communication device being capable of executing a wireless communication complying with the predetermined rule
Tachibana discloses this limitation as: [¶35, … the smartphone 33 performs authentication processing with the camera 32 found through the apparatus search processing. Specifically, the smartphone 33 transmits, from the wireless unit 104, an authentication request by using public key information acquired in F403 (F407). Similarly, the camera 32 transmits, from the wireless unit 104, an authentication response by using the public key information (F408). The smartphone 33 checks the authentication on the basis of the information received in F408, and if the authentication has succeeded, the smartphone 33 transmits a message indicating the success in authentication to the camera 32 (F409)], and [see FIGs 4-6 and corresponding text for more detail].

in a case where the communication device is a second type of communication device and the obtained related information is a second type of related information being different from the first type of related information, send second connection information to the second type of communication device via the Wi-Fi interface by using the second type of related information without sending the authentication request according to the predetermined rule to the second type of communication device, the second type of communication device being incapable of executing a wireless communication complying with the predetermined rule, and the second connection information being for establishing a second type of wireless connection not complying with the predetermined rule between the second type of communication device and a second external device different from the second type of communication device.
Ando in his application discloses  this limitation as: [¶17,  As illustrated in FIG. 1, a communication system 2 of this embodiment includes a printer PR and a plurality of terminals Ta to Td, Each of the printer PR and the terminals Ta to Td is capable of performing each of an NFC communication which is a wireless communication according to an NFC (abbreviation of Near Field Communication) method and a Wi-Fi communication which is a wireless communication according to a Wi-Fi method formulated by the Wi-Fi Alliance], and  [¶ 21-24, The NFC I/F 18 and the wireless LAN I/F 20 are different from each other in the following points( with pre-determined rules). A communication speed of the wireless communication via the wireless LAN I/F 20 (the maximum communication speed is 11 to 600 Mbps, for example) is faster than the communication speed of the wireless communication via the NFC I/F 18 (the maximum communication speed is 100 to 424 Kbps, for example). Moreover, a frequency of a carrier wave in the wireless communication via the wireless LAN I/F 20 (2.4 GHz band, 5.0 GHz band, for example) is different from the frequency of the carrier wave in the wireless communication via the NFC I/F 18 (13.56 MHz band, for example). Moreover, a maximum distance for which the printer PR can perform the wireless communication with an external apparatus via the wireless LAN I/F 20 (100 m at the maximum, for example) is larger than the maximum distance for which the printer PR can perform the wireless communication with the external apparatus via the NFC I/F 18 (10 cm at the maximum, for example)], and [¶45]. 
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the terminals and printers are cable of operating of different mode of wireless connection and if one does not comply with pre-determined rules of wireless connection, choose the other mothed for connection and it also obvious to one of ordinary skill in the art to indicate that any recent technology laptops , computers , printers and etc. have the capabilities to operate in different wireless mode such as Wi-Fi and Bluetooth, NEC environment and etc. and have the capabilities to switch among the mode if one does operate properly.

Examiner maintains his rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. Tachibana (US 2018/0213578A1) (cited in IDS filed on 12/17/2019) and in view of US Patent No. (US2015/0092601) issued to Ando
Regarding claim 1, and 13, Tachibana discloses a non-transitory computer-readable medium storing computer-readable instruction for a terminal device, wherein the terminal device comprises a Wi-Fi interface configured to execute a wireless communication complying with a Wi-Fi scheme[ Abstract, A communication apparatus includes an acquiring unit that acquires information regarding another communication apparatus from a captured image; a determining unit that determines, on the basis of the information acquired by the acquiring unit, whether the other communication apparatus requests a connection using an infrastructure mode based on an IEEE 802.11 standard or requests a connection using Wi-Fi Direct], and [ see Fig. 5 and corresponding text for more detail] , and [¶22,  Although the camera 32 and the smartphone 33 are described as communication apparatuses in the communication system according to the embodiment, other communication apparatuses may also be used, such as a printer, a personal computer (PC), a video camera, a smart watch, a personal digital assistant (PDA), and a digital home appliance. In the embodiment, the AP 34 operates as an access point in an infrastructure mode based on the IEEE 802.11 standard. The other apparatuses each operate as a station (STA) in the infrastructure mode based on the IEEE 802.11 standard when being connected to the AP 34], and [Abstract], and [¶23, By using Wi-Fi Direct, the camera 32 and the smartphone 33 can be connected to each other on a wireless LAN established by the camera 32 or the smartphone 33. Wi-Fi Direct is a communication standard defined by the Wi-Fi Alliance and is one of the connection schemes for establishing a wireless LAN connection…]; and
wherein the computer-readable instructions, when executed by a processor of the terminal device, cause the terminal device to: in a case where a communication device outputs related information which is related to a wireless connection, obtain the related information[see FIG. 4 item# F402, display QR code with Wi-Fi direct information is add, ¶40, authentication processing is performed by using authentication information (e.g., a public key) added to the QR code], and [see FIGs 4-6 and corresponding text for more detail].
in a case where the communication device is a first type of communication device and the obtained related information is a first type of related information including a public key of the first type of communication device, send an authentication request according to a predetermined rule of the Wi-Fi scheme, which is obtained by using the first type of related information including the public key, to the first type of communication device via the Wi-Fi interface, the first type of communication device being capable of executing a wireless communication complying with the predetermined rule[¶35, … the smartphone 33 performs authentication processing with the camera 32 found through the apparatus search processing. Specifically, the smartphone 33 transmits, from the wireless unit 104, an authentication request by using public key information acquired in F403 (F407). Similarly, the camera 32 transmits, from the wireless unit 104, an authentication response by using the public key information (F408). The smartphone 33 checks the authentication on the basis of the information received in F408, and if the authentication has succeeded, the smartphone 33 transmits a message indicating the success in authentication to the camera 32 (F409)], and [see FIGs 4-6 and corresponding text for more detail]; and
 in a case where the terminal device receives an authentication response according to the predetermined rule as a response to the authentication request from the first type of communication device via the Wi-Fi interface, send first connection information to the first type of communication device via the Wi-Fi interface, , the first connection information being for establishing a first type of wireless connection complying with the predetermined rule between the first type of communication device and a first external device different from the first type of communication device[see FIGs 4-6 and corresponding text for more detail]; and
Tachibana does not explicitly disclose, and Ando discloses and in a case where the communication device is a second type of communication device and the obtained related information is a second type of related information being different from the first type of related information, send second connection information to the second type of communication device via the Wi-Fi interface by using the second type of related information without sending the authentication request according to the predetermined rule to the second type of communication device, the second type of communication device being incapable of executing a wireless communication complying with the predetermined rule, and the second connection information being for establishing a second type of wireless connection not complying with the predetermined rule between the second type of communication device and a second external device different from the second type of communication device [¶17,  As illustrated in FIG. 1, a communication system 2 of this embodiment includes a printer PR and a plurality of terminals Ta to Td, Each of the printer PR and the terminals Ta to Td is capable of performing each of an NFC communication which is a wireless communication according to an NFC (abbreviation of Near Field Communication) method and a Wi-Fi communication which is a wireless communication according to a Wi-Fi method formulated by the Wi-Fi Alliance], and  [¶ 21-24, The NFC I/F 18 and the wireless LAN I/F 20 are different from each other in the following points( with pre-determined rules). A communication speed of the wireless communication via the wireless LAN I/F 20 (the maximum communication speed is 11 to 600 Mbps, for example) is faster than the communication speed of the wireless communication via the NFC I/F 18 (the maximum communication speed is 100 to 424 Kbps, for example). Moreover, a frequency of a carrier wave in the wireless communication via the wireless LAN I/F 20 (2.4 GHz band, 5.0 GHz band, for example) is different from the frequency of the carrier wave in the wireless communication via the NFC I/F 18 (13.56 MHz band, for example). Moreover, a maximum distance for which the printer PR can perform the wireless communication with an external apparatus via the wireless LAN I/F 20 (100 m at the maximum, for example) is larger than the maximum distance for which the printer PR can perform the wireless communication with the external apparatus via the NFC I/F 18 (10 cm at the maximum, for example)], and [¶45]. 
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the terminals and printers are cable of operating of different mode of wireless connection and if one does not comply with pre-determined rules of wireless connection, choose the other mothed for connection and it also obvious to one of ordinary skill in the art to indicate that any recent technology laptops , computers , printers and etc. have the capabilities to operate in different wireless mode such as Wi-Fi and Bluetooth, NEC environment and etc. and have the capabilities to switch among the mode if one does operate properly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tachibana with the teaching of Ando in order to implement a communication system which includes a printer PR and a plurality of terminals Ta to Td, Each of the printer PR and the terminals Ta to Td is capable of performing each of an NFC communication which is a wireless communication according to an NFC (abbreviation of Near Field Communication) method and a Wi-Fi communication which is a wireless communication according to a Wi-Fi method formulated by the Wi-Fi Alliance[ Ando, ¶17].
Regarding claim 2, Tachibana discloses when executed by the processor, further cause the terminal device to: in a case where the related information is obtained, determine whether the obtained related information is the first type of related information or the second type of related information, 25in a case where it is determined that the obtained related information is the first type of related information, the first connection information is sent to the first type of communication device, and in a case where it is determined that the obtained related information is the second of related information, the second connection information is sent to the second type of communication device[¶38,  In FIG. 5, the smartphone 33 is connected to the wireless network 31 established by the AP 34 and is performing data communication processing through the AP 34 (F501). The smartphone 33 holds information regarding the wireless network 31 (F502). Specifically, the smartphone 33 holds communication parameters used for a connection to the wireless network 31. In response to the starting of a communication parameter setting mode for performing communication parameter sharing processing, the camera 32 performs display for allowing a user to select connection scheme. For example, as described above, the camera 32 displays choices such as “Wi-Fi Direct connection” and “AP connection” so as to allow the user to select the connection scheme. It is assumed in the example of FIG. 5 that the camera 32 receives an instruction to connect to the AP from the input unit 109 (F503). Upon reception of the instruction to connect to the AP, the camera 32 causes display of a QR code for a connection to the AP on the display unit 105 (F504). Here, the QR code for a connection to the AP is a QR code in which the above-described information necessary to perform communication parameter setting and information for specifying the connection to the AP are encoded. Note that the information for specifying the connection to the AP may be information indicating a connection using an infrastructure mode based on the IEEE 802.11 standard, for example. The information for specifying the connection to the AP is a piece of capability information as information that can be included in the QR code. Note that examples of other capability information can include the above-described various kinds of information. Then, the same processing as that in F403 through F411 of FIG. 4 is performed between the camera 32 and the smartphone 33. Since F403 through F411 have already been described above, a detailed description thereof is omitted. However, in FIG. 5, the capability information indicating that the camera 32 desires to be connected to the AP is added to the QR code displayed by the camera 32. In the case where the smartphone 33 does not hold communication parameters for the connection scheme requested by the camera 32, such as connection parameters used for the connection to the AP, error processing is performed. In FIG. 5, the smartphone 33 holds communication parameters of the AP 34, and accordingly, after the completion of search processing and authentication processing, communication parameters used for the connection to the AP are selected and transmitted to the camera 32 (F505). The camera 32 performs processing for a connection to the AP 34 by using the received communication parameters. In FIG. 5, the connection using the infrastructure mode is the connection scheme requested by the camera 32, and accordingly, the camera 32 and the AP 34 are connected to each other by using a wireless LAN (F506)], and [¶¶2, 10-11,23, Abstract
Regarding claim 3, Tachibana discloses, wherein the second type of related information does not include a public key of the second type of communication device [¶24, the communication parameters include wireless communication parameters necessary to perform wireless LAN communication, such as a service set identifier (SSID) as a network identifier, an encryption method, an encryption key, an authentication method, and an authentication key. The communication parameters may further include a media access control (MAC) address, an internet protocol (IP) address for performing communication in the IP layer].
Regarding claim 4, Tachibana discloses, wherein the second connection information includes a first Service Set Identifier (SSID) identifying a wireless network in which an access point operates as a parent station and a first password used for the wireless network, and the second external device is the access point [¶3,  A portable terminal takes an image of the two-dimensional code displayed on the access point, and decodes the two-dimensional code, thereby setting the communication parameters to the portable terminal], and [¶7, when an apparatus displaying an image (hereinafter referred to as an image displaying apparatus) is to be connected to an access point by using image information, the image displaying apparatus needs to search for the access point in all channels], and [¶9, 14], and [¶40, The communication parameters include wireless communication parameters which are necessary to perform wireless LAN communication, such as an SSID as a network identifier, an encryption scheme, an encryption key, an authentication scheme, and an authentication key. The communication parameters may include a MAC address, a passphrase, an IP address for performing communication in the IP layer, and information which is necessary for an upper service].
Regarding claim 5,  Tachibana discloses wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to: in the case where the second type of related information is obtained, cause a display unit to display an input screen for inputting at least the first password from among the first SSID and the first password, and the second connection information includes the first password inputted at the input screen[¶3,  A portable terminal takes an image of the two-dimensional code displayed on the access point, and decodes the two-dimensional code, thereby setting the communication parameters to the portable terminal], and [¶7, when an apparatus displaying an image (hereinafter referred to as an image displaying apparatus) is to be connected to an access point by using image information, the image displaying apparatus needs to search for the access point in all channels], and [¶29,  A display unit 105 performs various kinds of display and has a function capable of outputting visually recognizable information…A user inputs various kinds of information and the like by using an input unit 109 in order to operate the communication apparatus 101. The input unit 109 causes a memory, such as the storing unit 103, to store a flag corresponding to the input information], and [¶40, The communication parameters include wireless communication parameters which are necessary to perform wireless LAN communication, such as an SSID as a network identifier, an encryption scheme, an encryption key, an authentication scheme, and an authentication key. The communication parameters may include a MAC address, a passphrase, an IP address for performing communication in the IP layer, and information which is necessary for an upper service], and [¶9, 14, 38].
Regarding claim 6, Tachibana does not explicitly disclose, however, Ando discloses wherein the second type of related information includes a second Service Set Identifier (SSID) identifying a wireless network in which the second type of communication device operates as a parent station and a second password used for the wireless network, wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to: in the case where the second type of related information is obtained, establish a third type of wireless connection which is the wireless connection between the second type of 26communication device and the terminal device by using the second type of related information including the second SSID and the second password, wherein the second connection information is sent to the second type of communication device by using the third type of wireless connection [¶22,  The wireless LAN I/F 20 is an interface for performing the Wi-Fi communication according to the Wi-Fi method. The Wi-Fi method is, for example, a wireless communication method for performing a wireless communication in conformity to the standard of IEEE (abbreviation of the Institute of Electrical and Electronics Engineers, Inc.) 802.11 and the standards (802.11a, 11b, 11g, 11n and the like, for example) corresponding to IEEE 802.11. More specifically, the wireless LAN I/F 20 is an I/F supporting the WFD (abbreviation of Wi-Fi Direct) method formulated by the Wi-Fi Alliance. Therefore, the controller 30 can perform the Wi-Fi communication via the wireless LAN I/F 20 by using a wireless network of the WFD method (hereinafter referred to as "WFDNW"], and [¶61, At S24, the CPU 32 supplies an NFC response including the SSID and the password generated at S22 to the object terminal via the NFC I/F 18. As a result, the CPU 32 can notify the object terminal that the wireless connection with the printer PR should be established by using the SSID and the password. It should be noted that the NFC response supplied at S24 will be referred to as an "NFC response for connecting" hereinafter], and [0064] At S32, the CPU 32 supplies the NFC response including the rank and the reception ID described at S30 to the object terminal via the NEC I/F 18. The NFC response does not include an SSID or a password unlike the NFC response at S24, as a result, the CPU 32 can notify the object terminal that it should wait until a situation is realized where the printer PR is capable of establishing a wireless connection with the object terminal. It should be noted that the NFC response supplied at S32 will be referred to as an "NFC response for waiting", and the reception ID supplied to the object terminal at S32 as an "object reception ID" hereinafter. Subsequently, the CPU 32 sequentially executes monitoring processes at S40, S50, and S60], and [¶¶88, 127, 131, 146].
Regarding claim 7, Tachibana does not explicitly disclose, however, Ando discloses, wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to: in a case where the second connection information is sent to the second type of communication device, store the first SSID and the first password in a memory; and in a case where the first type of related information is obtained due to the first type of communication device outputting the first type of related information after the second type of wireless connection has been established between the second type of communication device and the access point, send third connection information including the first SSID and the first password in the memory to the first type of communication device, the third connection information being for establishing the second type of wireless connection not complying with the predetermined rule between the first type of communication device and the access point[see FIGS 7-9 and corresponding text for more detail], and [¶3].
Regarding claim 8, Tachibana discloses, wherein the third connection information is information having a format that complies with the predetermined rule [ Abstract, A communication apparatus includes an acquiring unit that acquires information regarding another communication apparatus from a captured image; a determining unit that determines, on the basis of the information acquired by the acquiring unit, whether the other communication apparatus requests a connection using an infrastructure mode based on an IEEE 802.11 standard or requests a connection using Wi-Fi Direct], and [ see Fig. 5 and corresponding text for more detail].
Regarding claim 9, Tachibana does not explicitly disclose, however, Ando discloses, wherein the second type of related information includes a second Service Set Identifier (SSID) identifying a wireless network in which the second type of communication device operates as a parent station and a second password used for the wireless network, the second connection information includes the second SSID and data encrypted by the second password, and the second external device is the terminal device [see FIGS 7-9 and corresponding text for more detail], and [¶3].
Regarding claim 10, Tachibana discloses  wherein the computer-readable instructions, when executed by the processor, further cause the terminal device to: in a case where the first type of wireless connection is not established between the first type of communication device and the first external device due to the first external device 27incapable of executing a wireless communication complying with the predetermined rule after the first connection information has been sent to the first type of communication device, send fourth connection information to the first type of communication device, the fourth connection information being for establishing the second type of wireless connection not complying with the predetermined rule between the first type of communication device and the first external device, and the fourth connection information including a third Service Set Identifier (SSID) identifying a wireless network in which the first external device operates as a parent station and a third password used for the wireless network[ see ¶¶2,4,23-24, 31, 38, 40-43, FIG.5 and corresponding text for more detail].
Regarding claim 11, Tachibana discloses wherein the first connection information is information having a format that complies with the predetermined rule, and the fourth connection information is information having a format that complies with the predetermined rule [¶10, Accordingly, a communication apparatus according to an embodiment of the present invention includes an acquiring unit that acquires information regarding another communication apparatus from a captured image; a determining unit that determines, on the basis of the information acquired by the acquiring unit, whether the other communication apparatus requests a connection using an infrastructure mode based on an IEEE 802.11 standard or requests a connection using Wi-Fi Direct; and a providing unit that provides, to the other communication apparatus, a communication parameter used for a connection requested by the other communication apparatus on the basis of a result of determination by the determining unit].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto (2018/0077255) [ A communication device determines whether an access point with which connection can be established using information for establishing connection based on a protocol different from Device Provisioning Protocol (DPP) supports the DPP. When it is determined that the access point supports the DPP, Connector for establishing connection with the access point based on the DPP is acquired].
Shibata (US2018/0288820) [ A communication system provided with a printer and a mobile terminal is known. When an NFC (abbreviation of Near Field Communication) link is established with the mobile terminal, the printer sends wireless setting information (such as an SSID (abbreviation of Service Set Identifier), a password, etc.), which is to be used in a WFD network, to the mobile terminal in response to receiving a read command from the mobile terminal. Upon sending the wireless setting information, the printer shifts to a G/O state of a WFD scheme to create a WFD network. Then, the printer establishes a wireless connection with the mobile terminal by using the wireless setting information, and causes the mobile terminal to participate in the WFD network as a client of the WFD scheme].
Asakura (US2017/0041400) [ ¶23, The WFD connection information 40a is information for establishing a Wi-Fi connection with the printer 10 which is operating as a parent station (i.e., G/O (Group Owner)) of a WFD NW, and includes various information (i.e., SSID (abbreviation of Service Set Identifier), password, authentication scheme, encryption scheme) used in the WFD NW in which the printer 10 operates as the G/O].
WO2020013412A1(The method involves operating a first wireless device (801) on a first operating channel for transmitting first information. Second information about a first intent value preset in the first wireless device is transmitted to a second wireless device (802). The second wireless device is configured to provide third information about a second operating channel and fourth information about a second intent value preset in the second wireless device. A peer to peer (P2P) operating channel is provided for Wi-Fi display (WFD) connection based on the first information and the third information. A device provisioning protocol (DPP) device provisioning protocol authentication request frame is sent to the second wireless device by using the first wireless device].
EP2536190A1[As shown in Fig. 1, a communication system 2 comprises a printer 10 (a peripheral of a PC 60), and the PC 60. The printer 10 and the PC 60 are each capable of executing a wireless communication function in accordance with Wi-Fi Direct (to be described). Moreover, below, Wi-Fi Direct is called "WFD", and the wireless communication function in accordance with Wi-Fi Direct is called a "WFD function". The printer 10 and the PC 60 are capable of establishing a wireless connection in accordance with WFD thereby constructing a wireless network. Consequently, the printer 10 and the PC 60 become capable of wirelessly communicating object data of a communication object such as printing data, etc.].
Shimada (US2017/0127384) [ ¶3, a communication apparatus capable of receiving access point information from an external apparatus is known. The access point information is information to be used for establishing a wireless connection with an access point, and includes, e.g., an SSID (abbreviation of Service Set Identifier), password, etc. The communication apparatus may establish a wireless connection with the access point by using the received access point information].
Suzuki (US2018/0242378) [ [0002] Various techniques for forming a wireless network by a communication device are known. For example, a communication device supporting a so-called SoftAP function can activate a SoftAP and operate as a parent station of a wireless network. In addition, a communication device supporting a WFD (abbreviation of Wi-Fi Direct (registered trademark)) scheme formulated by the Wi-Fi Alliance can shift to a G/O (abbreviation of Group Owner) state according to the WFD scheme to operate as a parent station of a wireless network. While operating as a parent station of a wireless network, the communication device can establish a wireless connection with another device and cause the device participate in the wireless network as a child station].
Contenti (US2018/0375665) [0049] Furthermore, smart devices, such as a smart device 622 and other appliances, may connect to the communication network 602 using the Ethernet port 612 and/or the Wi-Fi channel 606. Such devices that connect to the Wi-Fi channel 606 are configured with the Wi-Fi channel 606 information (e.g., SSID and password) for connecting to the Wi-Fi channel 606. To configure a device to connect to the Wi-Fi channel a customer generally uses a display/user interface on the device to enter the SSID/password information for the Wi-Fi channel 606].
Ikeda (US2016/0179457) [0032, In the meantime, the user activates the Wi-Fi module by operating a Wi-Fi button or icon of the smartphone 12. When the smartphone 12 detects the recording/reproducing apparatus 10 and when an SSID, which is an ID of an access point in the wireless LAN of the recording/reproducing apparatus 10, is displayed, a password corresponding to the SSID is input to establish a Wi-Fi connection (S103). The password can also be displayed on the display section of the recording/reproducing apparatus 10 to prompt the user to visually confirm the password]. 
CN 105446305 A [ Based on the second aspect of the present invention, in a first possible implementation, the mobile terminal is further used for displaying the SSID on the same interface, password input frame and confirming control for adding; In an application scenario, the mobile terminal displays the step 101 on the same interface to the acquired SSID, password input frame and confirming adding control (such as " confirm addition " button). so that the user can view the SSID of the wireless network is currently connected to the mobile terminal on the interface and wireless network].

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                             

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496